     Case 4:18-cr-01013-CKJ-DTF Document 81 Filed 07/12/19 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     MONICA E. RYAN
 3   LORI L. PRICE
     State Bar No. 025698
 4   Assistant U.S. Attorneys
     United States Courthouse
 5   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 6   Telephone: 520-620-7300
     Email: monica.ryan@usdoj.gov
 7          lori.price@usdoj.gov
     Attorneys for Plaintiff
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11
     United States of America,                            CR 18-1013-TUC-CKJ (DTF)
12
                 Plaintiff,
13                                                  GOVEMENT’S MOTION IN LIMINE TO
         vs.                                           PRECLUDE EVIDENCE OF THE
14                                                   VICTIM’S IMMIGRATION HISTORY
15   Matthew Bowen,
16               Defendant.
17
            Plaintiff, United States of America, by and through its undersigned attorneys,
18
     hereby submits this motion in limine, pursuant to Federal Rules of Evidence 103(d), 401,
19
     402, 403, 608 and 609, seeking an order from the Court to preclude the defendant from
20
     introducing evidence about the victim’s immigration history.
21
            I.     Facts
22
            On December 3, 2017, defendant Matthew Bowen, while employed as a United
23
24   States Border Patrol agent, intentionally hit the victim in the back with his government-

25   issued Ford F-150 truck to stop the victim from fleeing and arrest him for the misdemeanor

26   offense of unlawful entry into the United States. The defendant’s decision to use deadly

27   force against a person who was running away from him and posed no threat is the basis for

28   Count 1 of the Indictment.
     Case 4:18-cr-01013-CKJ-DTF Document 81 Filed 07/12/19 Page 2 of 4




 1          At the time of the assault, the defendant did not know the victim’s identity or
 2   whether the victim had any prior immigration or other criminal history. It was later
 3   revealed during arrest processing that the victim had one prior removal from the United
 4   States, on January 17, 2014, via Phoenix, Arizona.
 5          The day after the assault and arrest, the victim was transported to United States
 6   District Court in Tucson, where he pled guilty to the petty misdemeanor offense of Illegal
 7
     Entry, in violation of Title 8, United States Code, Section 1325(a). He was sentenced on
 8
     the same day to a term of 30 days imprisonment by United States Magistrate Judge Eric J.
 9
     Markovich. The victim has no other criminal history.
10
            At trial, several witnesses will testify that it was unnecessary and unreasonable to
11
     use deadly force during this arrest. Based on what agents knew at the time, a suspected
12
     undocumented alien was fleeing after committing a misdemeanor illegal entry. These
13
     witnesses, agents who were at the scene and those watching the incident unfold live via
14
     surveillance cameras, will testify that they did not observe any threat from the victim or
15
     anyone else. The victim is also expected to testify that he did not possess any weapons or
16
     engage in any threatening behavior during the incident.
17
18          II.    Law and Analysis

19          Federal Rule of Evidence 401 states that “[e]vidence is relevant if (a) it has any

20   tendency to make a fact more or less probable than it would be without the evidence; and

21   (b) the fact is of consequence in determining the action.” Fed.R.Evid. 401. Irrelevant
22   evidence is not admissible, Fed.R.Evid. 402, and courts “must conduct a jury trial so that
23   inadmissible evidence is not suggested to the jury by any means.” Fed.R.Evid. 103(d).
24          Because the defendant was ignorant of the victim’s identity when he hit him with
25   his truck, the victim’s prior removal from the United States could not have impacted his
26   decision to commit the assault. The victim’s immigration history is not relevant to the
27   elements that must be proved in the charged Counts, nor is it relevant to any defense against
28
                                                 -2-
     Case 4:18-cr-01013-CKJ-DTF Document 81 Filed 07/12/19 Page 3 of 4




 1   those Counts. The defendant should be precluded from introducing any evidence about it,
 2   including through questions during cross-examination of witnesses. Because the victim’s
 3   immigration history is not relevant to the charged Counts, the defense should also be
 4   precluded from asking about the victim’s subsequent § 1325 illegal entry misdemeanor
 5   prosecution. For example, there is no evidence that the victim’s misdemeanor plea offer
 6   via the Operation Streamline program was any special benefit to the victim. Aliens with a
 7
     similar background, one prior removal, are regularly prosecuted through Operation
 8
     Streamline and offered misdemeanor pleas in an expedited process.
 9
            Even assuming arguendo that the defendant could persuade the Court that there is
10
     some limited relevance to the victim’s immigration history, any probative value of such
11
     evidence is substantially outweighed by a danger of confusing the issues and misleading
12
     the jury. Thus, such evidence also should be excluded pursuant to Rule 403. Focusing on
13
     the victim’s immigration history serves only to distract the jury from the defendant’s
14
     criminal conduct, and invites the jury to improperly consider their personal opinions on
15
     illegal immigration when determining whether the defendant intentionally hit the victim
16
     using deadly force.     Given the current atmosphere of political discourse around
17
18   immigration and border security, such evidence is only likely to improperly inflame and

19   confuse the jury.

20          Finally, evidence of the victim’s prior removal from the United States does not meet

21   the standard for impeachment pursuant to Rules 608 and 609, as it is not probative of the
22   victim’s character for truthfulness. On a related note, the defendant should be precluded
23   from introducing any extrinsic evidence about the victim’s use of an alias when he was
24   arrested on December 3, 2017, which is specifically prohibited by Rule 608(b).
25          III.   Conclusion
26          The defendant’s immigration history is not relevant to the charged Counts, it has
27   the potential to confuse and mislead the jury into political discourse about immigration and
28
                                                -3-
     Case 4:18-cr-01013-CKJ-DTF Document 81 Filed 07/12/19 Page 4 of 4




 1   border security, and it does not satisfy the standard for impeachment. Given these reasons
 2   as explained above, the government respectfully requests that the Court grant this motion
 3   in limine to preclude the defendant from introducing evidence about the victim’s
 4   immigration history.
 5
 6         Respectfully submitted this 12th day of July, 2019.
 7
                                              MICHAEL BAILEY
 8                                            United States Attorney
                                              District of Arizona
 9
                                              s/ Monica E. Ryan
10
                                              MONICA E. RYAN
11                                            LORI L. PRICE
                                              Assistant U.S. Attorneys
12
13   Copy of the foregoing served electronically or by
     other means this 12th day of July, 2019, to:
14
     Sean C. Chapman, Esq.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -4-
